     Case:19-11558-SDB Doc#:31 Filed:01/30/20 Entered:01/30/20 15:14:04                                 Page:1 of 1


      IT IS ORDERED as set forth below:




       Date: January 29, 2020


___________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                                           Southern District of Georgia

 In re:                                                                          Case No.: 19−11558−SDB
 Sabrina Denae Mulligan,                                                         Judge: Susan D. Barrett
        Debtor.
                                                                                 Chapter: 7

                            ORDER APPOINTING REAL ESTATE BROKER


    The Application of the Trustee for appointment of BK Global Real Estate Services as Real Estate Broker for the
 Trustee having been considered and it appearing to the Court that the employment of Real Estate Broker is necessary
 and beneficial to this estate,

   It further appearing that the Real Estate Broker has no adverse interest to those of this estate, and that the
 employment is proper,

     IT IS THEREFORE ORDERED that the Trustee is authorized to employ the services of BK Global Real Estate
 Services as Real Estate Broker for the Trustee subject to objection by any party in interest within twenty−one (21)
 days of the date hereof. The compensation of such Real Estate Broker will be later fixed and determined by the Court
 in such manner as the Court may from time to time direct after notice to creditors.
                                                  [END OF DOCUMENT]

 B−04e [07−14]
